Citation Nr: 9935250	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 (1999) beyond September 30, 
1997, based upon a period of convalescence following the 
veteran's right shoulder surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The July 1997 surgery on the veteran's service-connected 
right shoulder required a period of convalescence through 
January 6, 1998.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating through January 6, 1998, based upon a period of 
convalescence following the veteran's right shoulder surgery, 
have been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a).  

The medical evidence of record confirms that the veteran 
underwent surgery for his service-connected right shoulder 
disorder during hospitalization at a VA facility from July 29 
until July 30 in 1997.  Specific procedures included right 
shoulder rotator cuff repair, distal clavicle excision, and 
an acromioplasty.  The report of this hospitalization 
indicates that the surgery was preceded by persistent and 
intense right shoulder pain.  Following the surgery, the 
veteran was noted to be tolerating postoperative pain 
medications and was stable for discharge one day following 
the surgery.  Also, he was instructed to do no active 
abduction or shoulder motion, but passive motion exercises, 
Codman exercises, and range of motion exercises of the 
digits, wrist, and elbow could be performed.  He was also 
given a sling for comfort.  

In view of this surgery, the RO, in a September 1997 rating 
decision, assigned a temporary total (100 percent) disability 
evaluation on the basis of convalescence following surgery 
for the veteran's service-connected right shoulder disorder 
under 38 C.F.R. § 4.30 (1999), effective from July 29 until 
September 1, 1997.  In a subsequent decision, dated in 
October 1997, this temporary total evaluation was extended 
until October 1, 1997, on which date the prior 30 percent 
evaluation was again effectuated.  

Subsequent VA outpatient treatment records reflect that the 
veteran was seen in October 1997.  At that time, it was 
reported that the veteran's right shoulder pain and range of 
motion were improving.  An examination of the right shoulder 
revealed a well-healed incision, and the veteran was noted to 
be neurovascularly intact.  The assessment was that the 
veteran's right rotator cuff repair was doing well, and it 
was noted that the veteran was to begin physical therapy.  He 
was instructed to go to two appointments a week for six weeks 
and then to return to the orthopedic clinic in six weeks.  

In a subsequent orthopedic clinic report, dated in November 
1997, it was noted that the veteran was four months post 
right shoulder surgery.  The veteran was reportedly receiving 
physical therapy for range of motion and strength of the 
right shoulder, and he complained of pain and numbness.  
Range of motion testing revealed, actively, abduction to 100 
degrees, flexion to 120 degrees, external rotation to 30 
degrees, and internal rotation to 15 degrees.  Strength was 
4.5/5 on abduction and 5/5 on external and internal rotation.  
In rendering an assessment, the examiner noted some limited 
abduction and recommended both the continuation of physical 
therapy and a follow-up appointment in two months for range 
of motion testing and questionable right carpal tunnel 
syndrome.

On December 2, 1997, the veteran complained of constant right 
shoulder pain that had not resolved.  Range of motion testing 
revealed active elevation to 90 degrees, and the examiner 
noted that the veteran had not progressed in rehabilitation 
possibly due to the veteran's failure to regularly perform 
home exercise program two to three times per day.  It was 
also noted that the veteran had canceled his appointments on 
November 17 and November 25 and, consequently, had not been 
progressing in terms of range of motion and strengthening of 
the right shoulder.  Additionally, the examiner noted that 
the veteran was 14 weeks postoperative and was at great risk 
for significant decreased range of motion and strength of the 
right shoulder.  It was determined that if the veteran had no 
change in objective findings by the next treatment session 
and or was determined not to be consistently performing his 
home exercise program, the plan was to schedule the veteran 
for physical therapy three times per week to perform the 
exercises in the clinic.  

Subsequently, in a December 16, 1997, physical therapy note, 
it was reported that the treatment consisted of home exercise 
program modification.  Strength and range of motion was 
assessed.  Active elevation to 165 degrees was shown, and 
strength on external rotation was 4/5 without pain.  It was 
reported that the veteran was improving.  The plan was to 
reassess him in two weeks.  In a January 6, 1998 physical 
therapy note, it was reported that the veteran had increased 
pain and was unable to perform any of the home exercise 
program for the past 2 1/2 weeks.  The veteran did not recall 
any recent trauma to the right shoulder.  He was noted to be 
tentative on all motion tests,  Active elevation was to 100 
degrees, and passive elevation was to 130 degrees.  It was 
noted that the veteran had a visible acromial shelf.  The 
veteran was unable to tolerate any strength testing.  The 
assessment was that the goals were not met.  It was noted 
that the veteran had decreased range of motion since his last 
treatment.  The veteran reported consistent compliance to a 
home exercise program; however, it was noted that he needed 
re-instruction on the exercises during the clinic visits.  
The plan was to put physical therapy on hold until further 
clearance by orthopedics.  

At the time of an orthopedic consultation on January 15, 
1998, the veteran was noted to be six months post right 
rotator cuff repair.  He complained of pain with active range 
of motion of the right shoulder as well as decreased range of 
motion and decreased strength in the right upper extremity.  
He also reported numbness in the median nerve distribution, 
and he indicated that a "bump" had returned on the right 
shoulder.  Range of motion studies revealed abduction to 100 
degrees, flexion to 120 degrees, external rotation to 30 
degrees, and internal rotation to 15 degrees.  Strength was 
reduced to 4-/5, and there was pain with active internal and 
external rotation.  An impression of probable impingement was 
rendered.  The veteran was given an injection of Lidocaine 
into the right shoulder and was instructed to continue his 
physical therapy exercises, continue his medication, and put 
ice on the shoulder.  He was to return to the clinic in eight 
weeks.  He returned to the orthopedic clinic in March 1998.  
At that time, the veteran complained of increased pain and 
numbness, and tingling in the right thumb and first two 
digits.  He also reported pain at rest and while sleeping.  
It was noted that he was last seen in January 1998 and was 
given a Lidocaine injection with good relief for five 
minutes.  The veteran requested pain medication and reported 
that he was doing his exercises at home.  The impression was 
impingement symptoms.  The veteran was prescribed medication 
and told to return to the clinic in six months.  

During his January 1999 VA orthopedic examination, the 
veteran complained of constant right shoulder pain, with 
associated weakness, stiffness, episodes of giving way, 
fatigability, and lack of endurance.  He stated that he had 
lost "about 30 to 40 days in a year" of work because he was 
unable to lift repetitively and that he had been in 
"semiretirement" for the past three years.  The examination 
revealed no tenderness on palpation of the right shoulder, 
but there was obvious pain at the end stage of motion.  There 
was no crepitus, swelling, or deformity of the right 
shoulder, and an apprehension test was negative.  Range of 
motion studies revealed flexion to 150 degrees, abduction to 
100 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  The veteran was able to reach the 
lower lumbar spine but not the dorsal spine.  The strength of 
the right supraspinatus muscle was 4/5.  The diagnosis was a 
full-thickness tear and muscle atrophy of the supraspinatus 
muscle of the right shoulder, status post repair, with 
residual weakness, limitation of motion, and 
acromioclavicular joint arthritis.  The examiner further 
noted that the supraspinatus muscle was the major component 
of the rotator cuff.

The Board notes that there no indication that the veteran 
continued with regular therapy with the physical therapy 
clinic as noted in the record and as indicated by him at his 
personal hearing in August 1999.  During his August 1999 
Board hearing, the veteran contended that an extension of his 
temporary total disability rating was warranted because his 
right shoulder pain was worse following his July 1997 surgery 
and because physical therapy had not resulted in a measurable 
improvement.  He noted that he was currently on 
"disability" and had been since the surgery.  His 
representative argued that there was substantial support in 
the record for granting an extension of the temporary total 
disability rating through the January 6, 1998 physical 
therapy, since it was at that time that it was essentially 
concluded that the veteran had reached maximum medical 
improvement following the surgery.  

Under 38 C.F.R. § 4.30 (1999), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the VA's Schedule for Rating Disabilities when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted for the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  In such cases, the total disability rating 
will be effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of these ratings will not be subject to 38 C.F.R. 
§ 3.105(e) (1999).  Such a total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  Id.

In this case, as noted above, the veteran was assigned a 
temporary total rating effective from July 29, 1997, with a 
return to the 30 percent evaluation as of October 1, 1997.  
The Board has reviewed the medical evidence dated on and 
after October 1, 1997 and observes that there is a basis for 
an extension of a temporary total rating under 38 C.F.R. 
§ 4.30 (1999).  

In this regard, the Board observes that the veteran underwent 
physical therapy required by his surgeon through his January 
6, 1998 appointment.  There is no indication that the veteran 
had been released by the surgeon or that such treatment was 
not required as part of the veteran's convalescence from the 
July 1997 surgery.  The treatment reports from the period 
between July 29, 1997 and January 6, 1998 reflect varying 
degrees of pain in the right shoulder.  Improvement was noted 
on December 16, 1997, but the January 6, 1998 physical 
therapy note reflects that the veteran had increased pain, 
decreased range of motion, and an intolerance for stress 
testing of the right shoulder; moreover, he was unable to 
perform his home exercise program.  There is no indication of 
right shoulder trauma in the interim period.  This evidence 
strongly suggests that there were significant or severe 
residuals following the July 1997 right shoulder surgery.

While the evidence is in equipoise as to whether the veteran 
required convalescence for his right shoulder disorder 
through January 6, 1998, the evidence does not reflect that 
further convalescence was required.  In this regard, the 
Board observes that the veteran testified during his August 
1999 Board hearing that his physical therapy sessions did not 
last beyond January 6, 1998.  As noted above, the veteran's 
representative argued during this hearing that there was 
substantial support in the record for granting an extension 
of the temporary total disability rating through the January 
6, 1998 physical therapy, since it was at that time that it 
was essentially concluded that the veteran had reached 
maximum medical improvement following the surgery.

The Board has reviewed the evidence noted above and finds 
that this evidence presents, at a minimum, a question as to 
whether the veteran's right shoulder disorder required a 
period of convalescence up through January 6, 1998.  As such, 
and after resolving all doubt in his favor, the Board finds 
that the evidence of record supports the veteran's claim for 
an extension of a temporary total disability rating, under 38 
C.F.R. § 4.30 (1999), through January 6, 1999.  See 38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 (1999) through January 6, 1998, 
based upon a period of convalescence following right shoulder 
surgery, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

